Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because Hsu et al., Kaneko et al. or Kuroda et al. appear to be the closest prior art references.  However, theses references fail to teach the after forming the source feature and the drain feature, forming isolation regions in the first II-V compound layer and the second IIJ-V compound layer and under the cap layer; depositing a p-type layer on a portion of the second III-V compound layer between the source feature and the drain feature; and forming a gate electrode on a portion of the p-type layer, as in claims 1; forming an isolation feature extending from the first III-V compound layer to the second IlI-V compound layer, wherein the isolation feature interfaces a bottom surface of the cap layer, providing a third opening in the cap layer exposing the second IIJ-V compound layer between the source feature and the drain feature, depositing a p-type layer in the third opening and on a portion of the second III-V compound layer between the source feature and the drain feature, and forming a gate electrode over the p-type layer, as in claims 10; forming an opening in the cap layer, and depositing a metal layer in the opening in the cap layer and on a top surface of the cap layer to form a metal feature, and after the forming the metal feature, performing an ion implantation process through the cap layer to form an isolation region in at least one of the GaN layer or the AlN under the cap layer, as in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893